DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical algorithm for calculating a number of rows and number of columns in comparing the calculated numbers in order to provided decision on a recovery process without significantly more. The claim(s) recite(s) a mathematical algorithm for calculating a number of rows and number of columns in comparing the calculated numbers in order to provided decision on a recovery process. This judicial exception is not integrated into a practical application because the related circuitry recited in the claims is recited with the sole purpose of the abstract algorithm. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the related circuitry recited in the claims is recited with the sole purpose of the abstract algorithm.
Note: in paragraph [0007] on page 3 of the Applicant’s specification, the specification recites that the present disclosure proposes a novel and improve receiving device; 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10659082 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US 10659082 B2 recites a central processing unit configured to “calculate a number of rows and a number of columns associated with the plurality of media packets, wherein each row of the calculated number of rows and each column of the calculated number of columns include the missing packet of the data”, which reads on the limitation, “circuitry configured to: calculate each of a number of rows and a number of columns with one missing packet of a plurality of media packets of data” in claim 1 of the current application.  Claim 1 of U.S. Patent No. US 10659082 B2 also recites, “wherein the data further includes a plurality of redundant packets, and generation of the plurality of redundant packets is based on a two-dimensional XOR-based FEC encoding process”, which reads on the limitation, “generation of the data is .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 in U.S. Patent No. US 10659082 B2.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that a broader version of a claim is always obvious 

Conclusion
US 20080028279 A1 is directed to forward error correction for a communication system whereby additional forward error correction is requested when needed and is a good teaching reference.
US 20070124651 A1 is directed to a communication system using forward error correction whereby packets are arranged in a matrix of rows and columns; and, is a good teaching reference
US 8234547 B2 is directed to a method and apparatus for recovering lost packets using erasure decoding for forward error correction encoded data packets and is a good teaching reference.
US 5761223 A is directed to a communication system using forward error correction to protect transmitted data bits and is a good teaching reference.
US 8419547 B1 is directed to a communication system using forward error correction whereby packets are arranged in a matrix of rows and columns; and, is a good teaching reference.
US 20100251060 A1 is directed to a communication system providing forward error correction for the purpose of recovering missing/lost packets and is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112